DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                               C.A.S., the father,
                                  Appellant,

                                         v.

               DEPARTMENT OF CHILDREN AND FAMILIES, and
                         GUARDIAN AD LITEM,
                              Appellees.

                                   No. 4D20-2657

                                   [April 5, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, Indian River
County; Michael J. Linn, Judge; L.T. Case No. 31-2018-DP-000103.

   Ryan DiGiovanni of Ryan Scott DiGiovanni, PLLC, Vero Beach, for appellant.

   Andrew Feigenbaum of the Children’s Legal Services, West Palm Beach, for
appellee, Department of Children and Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha C. Valley,
Senior Attorney, Appellate Division, Statewide Guardian Ad Litem Office,
Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GERBER, KUNTZ and ARTAU, JJ., concur.

                               *          *          *

   Not final until disposition of timely filed motion for rehearing.